Case 4:20-cr-00265-YGR Document 33-2 Filed 09/11/20 Page 1 of 3




         APPENDIX B
        Case 4:20-cr-00265-YGR Document 33-2 Filed 09/11/20 Page 2 of 3



                                              United States Attorney
                                              Northern District of California



                                                11th Floor, Federal Building             (415)436-7200
                                                450 Golden Gate Ave., Box 36055
                                                San Francisco, CA 94102-3495        FAX: (415)436-7234




                                      September 10, 2020



By Email

James S. Thomson, Esq.                                 Richard Novak, Esq.
Attorney and Counselor at Law                          Law Offices of Richard Novak
732 Addison Street, Suite A                            65 N. Raymond Ave., Suite 320
Berkeley, CA 94710                                     Pasadena, CA 91103
Email: james@ycbtal.net                                Email: richard@rgnlaw.com

Kathryn Ross, Esq.                                     Shaffy Moeel, Esq.
Attorney at Law                                        Moeel Law Office
1611 Telegraph Ave, Suite 806                          1611 Telegraph Ave., Suite 806
Oakland, CA 94612                                      Oakland, CA 94612
Email: katie@kathrynrosslaw.com                        Email: shaffymoeel@gmail.com

Counsel for Steven Carrillo                            Counsel for Robert Alvin Justus, Jr.


       RE: United States v. Steven Carrillo, et al., Case No. 20-CR-265-YGR

Dear Counsel:

      I want to thank you for meeting and conferring with us about the timing of the local
recommendation to the DOJ per the Death Penalty Protocol (“DPP”).

        I understand that you object to our making that local recommendation before you have
made defense mitigation presentations, and further understand that you will not commit at this
time to when you will make those defense mitigation presentations. We are unwilling to agree to
an indefinite delay of the local recommendation. I acknowledge your expressed willingness to
continue meeting and conferring, but I do not see a way that we may find common ground.

        Please let us know if you intend to bring motion practice on this matter, and if you do,
when you intend to file. For the convenience of the parties and the Court, we suggest that the
parties agree on a briefing schedule that will complete the briefing well in advance of the next
        Case 4:20-cr-00265-YGR Document 33-2 Filed 09/11/20 Page 3 of 3

                                                          James S. Thomson and Kathryn Ross
                                                             Richard Novak and Shaffy Moeel
                                                                         September 10, 2020
                                                                                     Page 2

hearing date of October 28, 2020. As part of such an agreed-upon briefing schedule, we would
agree not to make our local recommendation before October 28.

                                                   Very truly yours,




                                                   David L. Anderson
                                                   United States Attorney

                                                   Philip Kopczynski
                                                   Assistant United States Attorney



cc: AAron Jones, Paralegal/Office Manager, James S. Thomson, Attorney and Counselor at Law
